DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on September 22, 2022, claims 1-2, 6-7, 11, 13, and 19-20 have been amended, and claims 4, 12, and 15 have been canceled.  Accordingly, claims 1-3, 5-11, 13-14, and 16-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on September 22, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated April 22, 2022, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transparent section” recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Disclosure
The use of the terms “Gore-Tex” and “Velcro”, which is a trade name or a mark used in commerce, has been noted in this application at least at [0019] and [0023], [0028], respectively. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  For example, the terms should instead recite “GORE-TEX™” and “VELCRO® (i.e., hook and loop fasteners)”, respectively. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0073029 to Pfeiffer et al. (hereinafter, “Pfeiffer”).
Regarding claim 19, Pfeiffer teaches a bike mitt (Figs. 1-3; Abstract) configured to be attached to different handlebars having different handlebar geometries (covering (100) is structurally capable of being attached to different handlebars with different geometries; [0035]), the bike mitt comprising: an insulating layer that forms a pocket to receive a hand of a rider of a bicycle when the rider of the bicycle grips handlebars of the bicycle (Fig. 7; covering is a multilayer construction with an inner layer that forms a pocket through opening (140) to receive a user’s hand when the user grips the handlebars; inner layer can be formed of fleece which is thermally insulating; [0029]); and an exterior shell layer, disposed around the insulating layer (covering is a multilayer construction with an outer layer; [0029]), that includes an articulated section located on an outer edge of the exterior shell layer that adjusts to accommodate a bar type of the handlebars of the bicycle (See annotated portion of Fig. 6 of Pfeiffer below; flexible fabric covering includes an articulated section is structurally capable of flexing to adjust and accommodate a bar type of the handlebars; [0029], [0035]; the articulated section includes at least a portion of an outer edge of the outer layer, i.e., the exterior shell layer; Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).

    PNG
    media_image1.png
    433
    618
    media_image1.png
    Greyscale

Annotated portion of Fig. 6 of Pfeiffer
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0268368 to Kelly (hereinafter, “Kelly”), in view of USPN 5,337,418 to Kato et al. (hereinafter, “Kato”).
Regarding claim 1, Kelly teaches an articulated bicycle mitt (Fig. 3; Abstract; protective hand covering or shield is structurally capable of being used with a handle such as a handlebar of a bicycle), comprising: a base layer formed of a flexible material (body of covering is made from a flexible material; [0012], [0075]), wherein the base layer is shaped to receive a hand of a rider of a bicycle to which the articulated bicycle mitt is attached when the rider of the bicycle grips handlebars of the bicycle (Fig. 3; covering is shaped to receive a user’s hand and arm; the covering is structurally capable of attaching to a wide range of handles such as a handlebar of a bicycle; [0003]); and a hinge forming part of the base layer that facilitates a first section of the base layer to move with respect to a second section of the base layer (See annotated portion of Fig. 3 of Kelly below; body of covering includes corrugated, telescopic region (10) or section that forms a hinge allowing for flexibility of the user’s wrist and is structurally capable of facilitating movement between first and second sections of the covering; [0067]; Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the hinge includes an opening that facilitates access to the inner portion (See annotated portion of Fig. 3 of Kelly below; openings formed between outer portion of layer of the corrugations of the telescopic region provide access to an inner portion of the telescopic region); and a locking mechanism that locks the articulated bicycle mitt to the handlebars of the bicycle when the articulated bicycle mitt is attached to the handlebars of the bicycle (See Kelly, Fig. 3; insertion peg (16) is configured to fasten through the covering to a handle inserted into openings (7, 8) of the covering; [0068]).

    PNG
    media_image2.png
    334
    482
    media_image2.png
    Greyscale

Annotated portion of Fig. 3 of Kelly
That said, although Kelly teaches a base layer having outer, corrugated portions with openings therebetween to provide access to inner portions (See annotated Fig. 3 of Kelly above), Kelly is silent as to whether the outer and inner portions are separate layers.  Therefore, Kelly does not explicitly teach an inner layer disposed within the base layer and wherein the hinge includes an opening that facilitates access to the inner layer instead of merely an inner portion of the base layer.
However, Kato, in a related protective apparel art, is directed to a protective apparel that may cover the wrist of a user, the protective apparel providing a padded, corrugated structure while retaining flexibility between corrugations (See Kato, Figs. 3-4; Col. 2, line 55 – Col. 3, line 18).  More specifically, Kato teaches an inner layer disposed within the base layer (See Kato, Fig. 4; soft, cushioning sheet (5) is disposed within and between the relatively harder, outer corrugated ribs (3)).

    PNG
    media_image3.png
    252
    525
    media_image3.png
    Greyscale

Figs. 3 (left) and 4 (right) of Kelly
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the corrugated structure of Kelly to include the relatively softer discrete, inner layer disclosed by Kato between and connecting the outer, corrugated base layer structures of Kelly.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the corrugated structure of Kelly to include the relatively softer discrete, inner layer disclosed by Kato between and connecting the outer, corrugated base layer structures of Kelly in order to promote flexibility at the wrist joint where bending and stretching occur frequently and to better follow movements of the body of the wearer while retaining protective cover (See Kato, Col. 1, lines 46-50; Col. 3, lines 17-18, 36-38).  As a result of the modification, the openings of the hinged section of the modified hand covering of Kelly would facilitate access to the inner layer instead of merely an inner portion of the base layer.
Regarding claim 3, the modified hand covering of Kelly (i.e., Kelly in view of Kato, as discussed with respect to claim 1 above) further teaches wherein the hinge is disposed between the first section of the base layer and the second section of the base layer (See annotated portion of Fig. 3 of Kelly above, hinge section is located between first and second sections of the base layer) and includes a covering material that is different from the flexible material of the base layer (See Kato, Fig. 4; the hinge of the modified hand covering of Kelly includes the covering material of the cushioning sheet (5) of Kato, as discussed above, which is different from the material of the base layer forming the outer corrugated section).
Regarding claim 5, the modified hand covering of Kelly (i.e., Kelly in view of Kato, as discussed with respect to claim 1 above) further teaches wherein the hinge is positioned in an open configuration when the articulated bicycle mitt is attached to handlebars having a flat bar type design and positioned in a closed configuration when the articulated bicycle mitt is attached to handlebars having a swept back type design (Fig. 3; the covering of Kelly is structurally of capable of flexing at the user’s wrist when attached to various handles; depending on the handle to which the covering is attached and the positioning of the hand and arm of a hypothetical wearer, the covering of Kelly is capable of being positioned in an open or straight configuration where the corrugations of the telescopic region are opened and separated from one another (i.e., Fig. 3) and a closed or flexed configuration where at least some of the corrugations of the telescopic region are moved into contact with one another due to flexing at the wrist region of the covering thereby closing access to an internal surface of the telescopic region; Examiner notes that limitations directed to handlebars, a bicycle, and associated positioning or structure thereof is only recite functionally in the claims).
Regarding claim 6, the modified hand covering of Kelly (i.e., Kelly in view of Kato, as discussed with respect to claim 1 above) further teaches wherein the hinge is a single, flexible section that is disposed at a position of the articulated bicycle mitt that is proximate to a wrist of the rider when the hand of the rider is within the base layer of the articulated bicycle mitt (See annotated portion of Fig. 3 of Kelly below; telescopic region, i.e., hinge, section is a single, flexible section that is positionable proximate the wrist of the wearer when worn; [0067]; again, Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).
Regarding claim 7, the modified hand covering of Kelly (i.e., Kelly in view of Kato, as discussed with respect to claim 1 above) further teaches wherein the hinge is disposed such that the opening formed by the hinge faces away from the rider of the bicycle (See annotated portion of Fig. 3 of Kelly above; at least a portion of the openings formed between circumferential corrugations of the telescopic portion of the covering is capable of facing away from a wearer).
Regarding claim 8, the modified hand covering of Kelly (i.e., Kelly in view of Kato, as discussed with respect to claim 1 above) further teaches wherein the flexible material of the base layer includes an insulating material (flexible material of the outer layer inherently provides at least some level of thermal insulation to a wearer when compared to not having the covering present).
Regarding claim 9, the modified hand covering of Kelly (i.e., Kelly in view of Kato, as discussed with respect to claim 1 above) further teaches wherein the flexible material of the base layer includes a weather protective material (flexible material of the outer layer inherently provides at least some level of protection to a wearer from weather (e.g., wind, rain, hail, etc.) when compared to not having the covering present; Kelly discusses the covering providing protection and being able to resist abrasion in one example; [0075]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Kato, as applied to claim 1 above, and further in view of USPN 5,177,893 to Huntt (hereinafter, “Huntt”).
Regarding claim 2, the modified hand covering of Kelly (i.e., Kelly in view of Kato, as discussed with respect to claim 1 above) does not teach wherein the first section of the base layer includes: a zipper that, when in an open position, facilitates attachment of the articulated bicycle mitt to the handlebars and that, when in a closed position, fixes the articulated bicycle mitt to the handlebars when the articulated bicycle mitt is attached to the handlebars.
However, Huntt, in a related protective mitt art, is directed to a mitt for keeping a hand of fisher warm while the fisher holds a rod in their hand (See Huntt, Figs. 1-3; Abstract).  More specifically, Huntt teaches a zipper that, when in an open position, facilitates attachment of the articulated bicycle mitt to the handlebars and that, when in a closed position, fixes the articulated bicycle mitt to the handlebars when the articulated bicycle mitt is attached to the handlebars (See Huntt, Fig. 3; zipper (21) extending from aperture (16) through which the rod is placed selectively opens and closes the body of the mitt to assist the user in grasping the inserted rod in an open position and better attaches the body of the mitt to rod when closed; See Huntt, Col. 2, line 63 – Col. 3, line 12).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified hand covering of Kelly to include the zippered slit disclosed by Huntt proximate the tool insertion opening of Kelly.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified hand covering of Kelly to include the zippered slit disclosed by Huntt proximate the tool insertion opening of Kelly in order to allow for the wearer to more easily access and grasp the handle of a tool inserted into the hand covering without needing to fully open or remove the hand covering (See Huntt, Col. 3, lines 7-12).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Kato, as applied to claim 1 above, and further in view of US 2011/0138517 to Ambrosio et al. (hereinafter, “Ambrosio”).
Regarding claim 10, the modified hand covering of Kelly (i.e., Kelly in view of Kato, as discussed with respect to claim 1 above) does not teach wherein an outer surface of the base layer includes light reflective elements.
However, Ambrosio, in a related protective glove art, is directed to a glove with wrist attachment that is usable by runners, bicyclists, road construction workers, and the like (See Ambrosio, Fig. 7; Abstract; [0028]).  More specifically, Ambrosio teaches wherein an outer surface of the base layer includes light reflective elements (See Ambrosio, Fig. 7; reflective material (700) on surface of glove (100)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify outer surface of the modified hand covering of Kelly to include the reflective material disclosed by Ambrosio.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify outer surface of the modified hand covering of Kelly to include the reflective material disclosed by Ambrosio in order to enhance the visibility of the wearer at night and in other low-light conditions (See Ambrosio, [0028]).
Claims 11, 13-14, 17, and 20 are rejected under 35 U.S.C. 103 being unpatentable over Pfeiffer (as applied to claim 19 above, regarding claim 20), and further in view of Kelly.
Regarding claim 11, Pfeiffer teaches a bike mitt (Figs. 1-3; Abstract), comprising: an inner layer that receives a hand of a rider of a bicycle when the rider of the bicycle grips handlebars of the bicycle (Fig. 7; covering (100) is capable of receiving a user’s hand in opening (140) when the user grips the handlebars; covering is a multilayer construction with an inner layer; [0029]); and an outer layer disposed around the inner layer and configured to attach the bike mitt to the handlebars of the bicycle (Fig. 3; covering is a multilayer construction including an outer layer; [0029]; outer layer at least partially forms opening (130) which is capable of attaching the covering to the handlebars; [0021]), wherein the outer layer includes an articulated section that facilitates a first section of the outer layer to move with respect to a second section of the outer layer (See annotated portion of Fig. 6 of Pfeiffer below; covering is formed of fabric which is flexible; [0029]; an intermediate section of the flexible covering, i.e., an articulated section, facilitates movements between a section of the cuff (114) and the shell (110); Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).

    PNG
    media_image1.png
    433
    618
    media_image1.png
    Greyscale

Annotated portion of Fig. 6 of Pfeiffer
That said, although Pfeiffer does teach an articulated section on the covering, Pfeiffer does not explicitly teach the articulated section having a hinge disposed on an outer edge of the outer layer.
However, Kelly, in a related flexible, protective hand covering art, is directed to a protective hand covering for a user’s hand, wrist and forearm that includes a mount for the handle of an inserted tool or object (See Kelly, Fig. 3; Abstract).  More specifically, Kelly teaches wherein the articulated section includes a hinge formed on an outer edge of the outer layer (See annotated portion of Fig. 3 of Kelly below; body of the covering of Kelly includes corrugated, telescopic region (10) that forms a hinge on an outer edge of an outer layer allowing for flexibility of the user’s wrist and is structurally capable of facilitating movement between first and second sections of the covering; See Kelly, [0067]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the corrugated telescopic wrist covering construction disclosed by Kelly for the flexible fabric wrist construction of Pfeiffer, as the modification amounts to no more than a simple substitution of one articulated wrist section for another with nothing more than the reasonable expectation of one articulated wrist section performing just as well as the other to yield predictable results (i.e., allowing for greater flexibility and dexterity of the wearer’s wrist while wearing the covering).
Regarding claim 13, the modified hand covering of Pfeiffer (i.e., Pfeiffer in view of Kelly, as discussed with respect to claim 11 above) further teaches wherein the articulated section is positionable in an open configuration when the bike mitt is attached to handlebars having a flat bar type design and is positionable in a closed configuration when the bike mitt is attached to handlebars having a swept back type design (the articulated, hinged section of Pfeiffer, as modified, is structurally capable of flexing between an open configuration, having a first angle between the cuff portion of the covering and a flat type handlebar, and a closed configuration, having a second angle between the cuff portion of the covering and a swept back type handlebar).
Regarding claim 14, the modified hand covering of Pfeiffer (i.e., Pfeiffer in view of Kelly, as discussed with respect to claim 11 above) further teaches wherein the articulated section facilitates movement of the first section with respect to the second section based on an angle of the handlebars of the bicycle (the articulated, hinged section of Pfeiffer, as modified, is flexible and structurally capable of facilitating movement between the first and second sections of the covering based on the angle of the handlebars to which the covering is attached).
Regarding claim 17, the modified hand covering of Pfeiffer (i.e., Pfeiffer in view of Kelly, as discussed with respect to claim 11 above) further teaches wherein the outer layer includes a rubber foam protective material (outer layer can made of foamed neoprene; See Pfeiffer, [0029]).
Regarding claim 20, although Pfeiffer (as discussed with respect to claim 19 above) does teach an articulated section on the covering, Pfeiffer does not explicitly teach wherein the articulated section includes a hinge that is disposed on the outer edge of the exterior shell layer and facilitates movement of a first section of the bike mitt with respect to a second section of the bike mitt based on the bar type of the handlebars of the bicycle.
However, Kelly, in a related flexible, protective hand covering art, is directed to a protective hand covering for a user’s hand, wrist and forearm that includes a mount for the handle of an inserted tool or object (See Kelly, Fig. 3; Abstract).  More specifically, Kelly teaches wherein the articulated section includes a hinge that is disposed on the outer edge of the exterior shell layer and facilitates movement of a first section of the bike mitt with respect to a second section of the bike mitt based on the bar type of the handlebars of the bicycle (See annotated portion of Fig. 3 of Kelly below; body of the covering of Kelly includes corrugated, telescopic region (10) that forms a hinge on an outer edge of an exterior layer allowing for flexibility of the user’s wrist and is structurally capable of facilitating movement between first and second sections of the covering based on a bar type of some hypothetical handlebar to which the covering is attached; See Kelly, [0067]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the corrugated telescopic wrist covering construction disclosed by Kelly for the flexible fabric wrist construction of Pfeiffer, as the modification amounts to no more than a simple substitution of one articulated wrist section for another with nothing more than the reasonable expectation of one articulated wrist section performing just as well as the other to yield predictable results (i.e., allowing for greater flexibility and dexterity of the wearer’s wrist while wearing the covering).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer in view of Kelly, as applied to claim 11 above, and further in view of USPN 6,427,242 to Bush et al. (hereinafter, “Bush”).
Regarding claim 16, the modified hand covering of Pfeiffer (i.e., Pfeiffer in view of Kelly, as discussed with respect to claim 11 above) further teaches wherein the inner layer includes an insulating material (covering is a multilayer construction with an inner layer that can be formed of fleece which is thermally insulating; See Pfeiffer, [0029]).
That said, Pfeiffer and/or Kelly do not explicitly teach the insulating material being natural.
However, in a related protective garment art, Bush is directed to a garment lining system for affording thermal insulation to garments including gloves (See Bush, Abstract; Col. 6, lines 8-18).  More specifically, Bush teaches wherein the insulating material is natural (thermal insulating fabric includes natural fleece; See Bush, Col. 3, lines 15-16).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the natural fleece disclosed by Bush as the fleece material of choice within the inner insulating fleece layer of the modified hand covering of Pfeiffer in order to provide a well-known and understood material for reliably insulating and protecting a wearer from the cold (See Bush, Col. 3, lines 12-16).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer in view of Kelly, as applied to claim 11 above, and further in view of JP2004250813A to Masuda (hereinafter, “Masuda”).
Regarding claim 18, the modified hand covering of Pfeiffer (i.e., Pfeiffer in view of Kelly, as discussed with respect to claim 11 above) does not teach wherein the inner layer and the outer layer both include a transparent section that facilitates the rider viewing one or more components of the bicycle positioned on the handlebars when the bike mitt is attached to the handlebars of the bicycle.
However, Masuda, in a related protective hand covering art, is directed to a glove having a transparent wrist section allowing for a wearer to view a watch or the like in an interior of the glove (See Masuda, Abstract).  More specifically, Masuda teaches wherein the inner layer and the outer layer both include a transparent section that facilitates the rider viewing one or more components of the bicycle positioned on the handlebars when the bike mitt is attached to the handlebars of the bicycle (See Masuda, Fig. 1; transparent viewing window or section (2) through the entire glove is structurally capable of allowing a wearer to view an object, such as one or more components of a bicycle, through the transparent viewing window or section).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified hand covering of Pfeiffer to include the transparent viewing window of Masuda.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified hand covering of Pfeiffer to include the transparent viewing window of Masuda in order to allow for the wearer to view an object inside the hand covering such as a watch without removing the hand covering (See Masuda, [0008]).  As a result of the above modification, the modified hand covering of Pfeiffer would also be structurally capable of facilitating the wearer in viewing one or more components of a bicycle position on the handlebars when the hand covering is attached to the handlebars of a bicycle.
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed September 22, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Regarding Applicant’s argument that the cuff of Pfeiffer providing no disclosure of a bike mitt being articulated or being adaptable for different handlebar geometries, Examiner respectfully disagrees.  The articulated section indicated in the above rejection and in Annotated portion of Fig. 6 of Pfeiffer (reproduced below) is a flexible fabric covering that is structurally capable of flexing to adjust and adapt to different handlebar geometries.  The flexible fabric will flex as a user’s wrist flexes in response to the user grasping different handlebar geometries.

    PNG
    media_image1.png
    433
    618
    media_image1.png
    Greyscale

Annotated portion of Fig. 6 of Pfeiffer
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732